Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s declarations, claim amendments, filed 16 April 2021, are acknowledged. 
Claims 1-16 are pending. 
No claims are amended. 
Claims 11-16 are withdrawn. 
Claims 1-10 are under consideration.
Examination on the merits is extended to the extent of the following species:
Composition- rinse off hair conditioners, -and-
At least one additional cosmetic ingredient- keratin amino acids.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Maintained Objections/Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 & 6-10 stand rejected under 35 U.S.C. 103 as being unpatentable over Dutra (BR 102012026281; Published: 09/16/2014), Perkins (Published 2/12/2016), Science-y Hair Blog (PTO-892: 08/31/2020) and The Beauty Brains (PTO-892: 08/31/2020). 
*Note: All references refer to the English language Translation.
With regard to claims 1-4 & 6-10, and the elected species, Dutra teaches a hair conditioner comprising glycerin (i.e. an emollient), 0.5% to 5.0% by weight of Astrocaryum Murumuru Seed Butter, and 0.5% to 5.0% by weight of Euterpe Oleracea Fruit Oil (i.e. acai berry extract; pg. 3). Dutra teaches inclusion of complementary ingredients. Dutra teaches inclusion of reagents that have anti-inflammatory, moisturizing, healing, restorative and skin renewal properties (pg. 2 & 3). Dutra teaches inclusion of several reagents which are rich in linoleic acid (i.e. an omega- 6 fatty acid; pg. 3). Dutra teaches inclusion of Bertholletia Excelsa Seed Oil and Aloe Barbadensis Leaf Juice due to, in part, for their amino acids (pg. 2 & 3).
Dutra does not teach inclusion of inca inchi oil, keratin amino acids or that the hair conditioner is a rinse off hair conditioner.

Science-y Hair Blog teaches amino acids in hair products including conditioners (pg. 1). Science-y Hair Blog teaches keratin amino acids comprise cystine, serine, and glutamic acid (pg. 1). Science-y Hair Blog also teaches cystine is like a cuticle glue for the hair; the cuticle of the hair also contains large amounts of glutamic acids (pg. 1). Science-y Hair Blog under the “Which amino acids to look for” section teaches “[k]eratin [amino acids] is made from hair or other keratin containing animal sources. It most closely resembles the amino acid content of hair so this seems like a good choice…” (pg. 1). Science-y Hair Blog further teaches amino acids strengthen and moisturize the hair, help damaged hair regain its hydrophobicity and fill in porosities/gaps in the hair cuticle (pg. 1).
The Beauty Brains teaches rinse out conditioners are typically made with heavier ingredients and they generally condition better (pg. 2).
KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Here, at least rationale (G) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified Dutra’s hair conditioner by adding sacha inchi oil and keratin amino acids to the hair conditioner as suggested by the combined teachings of Perkins and Science-y Hair Blog and formulating the hair conditioner as a rinse-off conditioner as suggested by the teachings of The Beauty Brains to obtain the predictable result of a rinse-off hair conditioner comprising 0.5% to 5.0% by weight of Astrocaryum Murumuru Seed Butter, 0.5% to 5.0% by weight of Euterpe Oleracea Fruit Oil/acai berry extract, inca inchi oil, 
With regard to the recited amounts of acai berry extract and murumuru seed butter, the combined teachings of Dutra, Perkins, Science-y Hair Blog, and The Beauty Brains suggest a hair conditioner containing these reagents in an amounts which fall within or overlap the claimed ranges.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dutra, Perkins, Science-y Hair Blog and The Beauty Brains, as applied to claim 1-4 & 6-10 above, and further in view of Scheunemann (DE102015223835; using US 2017/0151169 as the English Translation; PTO-892: 08/31/2020).
*Note: As above. 
The teachings of Dutra, Perkins, Science-y Hair Blog and The Beauty Brains are described above. The combined teachings of the prior art references suggest a rinse-off hair conditioner comprising Inca/Sacha inchi oil, Astrocaryum Murumuru Seed Butter and Euterpe Oleracea Fruit Oil/ acai berry extract.
Science-y Hair Blog nor The Beauty Brains teach the amount of Inca/Sacha inchi oil present in the hair conditioner.
With regard to claim 5, and the elected species, Scheunemann teaches a hair treatment agent which may be in the form of a hair conditioner ([0036]). Scheunemann teaches the agent may comprise at least one natural oil which may be Inca inchi oil in an amount of about 0.001 to about 3 wt % ([0158]).
Here, at least rationale (G) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified the rinse-off hair conditioner suggested by the combined teachings of Dutra, Perkins, Science-y Hair Blog and The Beauty Brains by adjusting the amount of the Inca/Sacha inchi oil to be about 0.001 to about 3 wt % of the hair conditioner as suggested by Scheunemann because the composition suggested by the prior art references is a hair conditioner comprising Inca/Sacha inchi oil and Scheunemann teaches hair treatment compositions, which may be hair conditioners, contain about 0.001 to about 3 wt % inca/sacha inchi oil. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to include the inca/sacha inchi oil in the formulation in an amount which is conventional in the art.
With regard to the amount of inca/sacha inchi oil, the combined teachings of Dutra, Perkins, Science-y Hair Blog, The Beauty Brains and Scheunemann teach a hair conditioner comprising inca/sacha inchi oil in an amount which overlaps with the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Response to Arguments
Applicant argues the claims are non-obvious over the prior art because the cited references do not disclose all the claimed elements (reply, pg. 5). In particular, Applicant argues the cited references do not teach Euterpe oleracea fruit extract (CAS Nos. 879496-95-4 and 9063 51-3 8-0); Applicant argues the Dutra reference teaches Euterpe oleracea fruit oil (CAS No. 861902-11-6; reply, pg. 6).
This is not persuasive. Applicant has not defined “acai berry extract” in the specification. Applicant has not claimed “acai berry extract” using the CAS registry numbers to limit the extract to a particular species of extract (e.g. CAS Nos. 879496-95-4 & 9063 51-3 8-0). Applicant is arguing unclaimed features. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Next, the claim 1 recites “an acai berry extract” (emphasis added). The claims do not recite whether the extract is an aqueous or lipophilic extract or recite the type of solvent used (e.g. water or petroleum). The broadest most reasonable interpretation of “an acai berry extract” is a component that has been extracted and Euterpe Oleracea Fruit Oil has been extracted from Euterpe Oleracea Fruit (i.e. an acai berry extract). The broadest reasonable interpretation is the meaning given to a claim term that is consistent with the ordinary and customary meaning of the term (unless the term has been given a special definition in the specification), and must be consistent with the use of the claim term in the specification and drawings. Further, the broadest reasonable interpretation of the claims must be consistent with the interpretation that those skilled in the art would reach. In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999; See MPEP 2111).

This is not persuasive. Applicant’s results are not commensurate with the scope of the claims. Claim 1 recites “a murumuru butter, an acai berry extract and an inca inchi oil” which encompass a genus of murumuru butters, a genus of acai berry extracts and a genus of inca inchi oil. However, Example 1 examined only ONE species of composition having one species of murumuru butter, one species of acai berry extract at one specific concentration, and one species of inca inchi oil.  "[O]bjective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  This is especially important as Applicant’s representative has argued that Euterpe Oleracea Fruit Oil (an acai berry extract) and Euterpe Oleracea Fruit extract (an acai berry extract) are not the same (see reply, pg. 6).
statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). In the instant case, no statistical analysis were disclosed and it is unclear whether the Gloss value of 6 for Comparative 3 is significantly less than the Gloss value of 10 for Example 1. Further, the instant claims recite a range for the amounts of reagents. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (see MPEP 716.02).
Lastly, Applicant has not compared the inventive formulation to the closest prior art which is Dutra. Dutra’s composition comprises an acai berry extract and an Astrocaryum Murumuru Seed Butter. Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e). See In re Blondel, 499 F.2d 1311, 1317, 182 USPQ 294, 298 (CCPA 1974) and In re Fouche, 439 F.2d 1237, 1241-42, 169 USPQ 429, 433 (CCPA 1971).

Applicant argues the prior art references make no mention of hair gloss and the murumuru butter, acai berry extract, and inca inchi oil would have a synergistic effect on gloss (reply, pg. 7).

Lastly, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result is covered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). In the instant case, Dutra teaches inclusion of reagents that have anti-inflammatory, moisturizing, healing, restorative and skin renewal properties (pg. 2 & 3). Dutra teaches inclusion of several reagents which are rich in linoleic acid (i.e. an omega- 6 fatty acid; pg. 3). Dutra teaches inclusion of Bertholletia Excelsa Seed Oil and Aloe Barbadensis Leaf Juice due to, in part, for their amino acids (pg. 2 & 3). Sacha inchi oil (i.e. inca inchi oil) contains a high percentage of linoleic acid to lock in moisture, keeping the scalp and hair conditioned as taught by Perkins (pg. 2). Science-y Hair Blog teaches amino acids in hair products including conditioners (pg. 1). Science-y Hair Blog under the “Which amino acids to look for” section teaches “[k]eratin [amino acids] is made from hair or other keratin containing animal sources. It good choice…” (emphasis added; pg. 1).
Nonetheless, the composition suggested by the combined teachings of Dutra, Perkins, Science-y Hair Blog and The Beauty Brains necessarily improves hair gloss since the prior art teaches a composition having the recited reagents in the recited amounts. "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI K MATTISON/
Examiner, Art Unit 1619 

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619